Name: Commission Regulation (EEC) No 2853/88 of 15 September 1988 revising the maximum amount for the B production levy and amending minimum price for B beet in the sugar sector for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 9 , 88 Official Journal of the European Communities No L 256/47 COMMISSION REGULATION (EEC) No 2853/88 of 15 September 1988 revising the maximum amount for the B production levy and amending mininum price for B beet in the sugar sector for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1988/89 marketing year by way of Council Regulation (EEC) No 2252/88 (3) ; whereas the minimum prices for B beet applicable in Spain and Portugal are also based on that maximum percentage of the B levy and should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 2306/88 (2), and in particular the second and third indents of Article 28 (8) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 28 (3) and (4) of Regulation (EEC) No 1 785/81 provides that the losses resulting from the obligation to export surpluses of Community sugar are to be covered by production levies on the production of A and B sugar and of A and B isoglucose, within certain limits ; Article 1 1 . For the 1988/89 marketing year the maximum amount referred to in the first indent of Article 28 (4) of Regulation (EEC) No 1785/81 shall be increased to 37,5 % of the intervention price for white sugar for that marketing year. 2 . For the 1988/89 marketing year, the minimum price for B beet referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1785/81 shall be 60,5 % of the basic price for beet for that marketing year. Whereas Article 28 (5) of Regulation (EEC) No 1785/81 provides that, where the receipts expected from the basic production levy and the B levy, which must not exceed 2 % and 30 % respectively of the intervention price for white sugar for that marketing year, may well fail to cover the foreseeable total loss for the current marketing year, the maximum percentage of the B levy is to be adjusted to the extent necessary to cover the said total loss but without exceeding 37,5 % ; Article 2 Regulation (EEC) No 2252/88 is hereby amended as follow :Whereas the foreseeable receipts, prior to adjustment, of the levies to be collected in respect of the 1988/89 marketing year are well below the equivalent of the average loss multiplied by the exportable surplus ; whereas accordingly, in the light of the data at present available, the maximum amount of the B levy for 1988/89 should be raised to 37,5 % of the intervention price for the white sugar concerned ; 1 . In Article 3 (2) '27,81 ECU is hereby replaced by '24,74 ECU'. 2. In Article 4 ( 1 ) (a) the minimum price for B beet applicable in Spain , , '34,90 ECU' is replaced by '31,83 ECU'; (b) the minimum price for B beet applicable in Portugal , '30,64 ECU' is replaced by '27,57 ECU'. Whereas the second subparagraph of Article 5 (2) of Regulation (EEC) No 1785/81 provides that, subject to Article 28 of that Regulation, the minimum price for B beet is 68 % of the basic price for beet ; whereas Article 28 (5) of the said Regulation provides that the revised maximum percentage for the B levy should be fixed for the current marketing year before 15 September of that marketing year, together with the corresponding adjustment of the minimum price for B beet set for the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2), OJ No L 201 , 27 . 7 . 1988 , p . 65 . (3) OJ No L 198 , 26 . 7. 1988 , p. 33 . No L 256/48 Official Journal of the European Communities 16 . 9 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1988 . For the Commission Frans ANDRIESSEN Vice-President